   Case 1:05-cr-00400-ERK Document 59 Filed 12/10/20 Page 1 of 6 PageID #: 257

                                                                     D

                                                      U.S.


     VCorhftH                                                c:c : c. :::3     ■;V

                                                                      /^—rrjpp:


                           disVrict \a
                                                                         t (tk/C




'^1^ diHrui of
      ^ ^/^dhA/^cl PIfilj}
                   0                                         [PRO SE OFFfC:!
                   Ke; UN,lea Shies V- sane u'0 U/1rfl|
                         ^ot-ked K/o. Q^-.                                                 t
Ho.OeV?r obld shu UNinJTk "TP                                                                  M/^ikr;
                                                                                            did
                                                       do W.TbeH
            2-S,            ir,t^ ^^,1               -'- Flefli Guilh                           on

p''"^
Wofev \,He             1 sU                        . ftNotxra'   ftoJ Tk^                   eAv~i


--'k'\tHCcfi
^e.kn^'VJf oA H(>
              kyi/i ;) up/, v\Ou.\A                O ^ewTeWe^e
                                                       ^
Hoo ftt.A oU                  ^                          feUuA.^     A 4
                                                                                               Zo/T>


^ =aoHkHc,Nj Awft^e o,. eve^ttj^ld                                             U4
                                                                                         o?j.




       ^oWrMeHeHl feoat^pd - ^ d 'td 3^
   S^M-\eMce        (^ x" 1^''     •Flu l e
SK,1 f.<- He Fo. ft            To ^ j e A
                 ^ (ADOKf-


                                                                                     \
    Case 1:05-cr-00400-ERK Document 59 Filed 12/10/20 Page 2 of 6 PageID #: 258



         Pros,ecu_\or Ouj,, C
         tou.\4> ^VoLce^i, ^                               'r^"^ To T(ie-ra4,^
         <^-=^^<1 fe VP -, C                  H                    ^                  J
 >^t\Hscr;kV Xf X'n^L
             VW^ToHe,"-^ t'^Tk How.r

';;jWa                         i;,' "A                       An4 fcif


^^Hohoc-t&Lp,'
    lt«4>^0H ,A,                                  S"                              C
                 HvVv.f^
  l?fcheMter Alv4 Mp J" ^                                 ""-'"'IS Se
           TkAi/t-c                  1^"'-'^ Wfrec.>|e
      G>i files
Case 1:05-cr-00400-ERK Document 59 Filed 12/10/20 Page 3 of 6 PageID #: 259



                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District ofNew York
 NR:VTN                                             271 Cadmm Plaza East
 F.#2005R012106                                     Brooklyn, New York 11201



                                                    May 18,2020

 BvECF


 Honorable Edward R. Korman
 United States District Judge
 Eastern District ofNew York
 225 Cadman Plaza East
 Brooklyn, New York 11201

               Re:    United States v. Serge Edoxiard
                      Criminal Docket No. 05-400(IBRK^

Dear Judge Korman:

              The government respectfully submits this letter in response to the defendant's
pro motion for a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2), on the basis that
Amendment 782 ofthe United States Sentencing Guidelines("Guidelines") applies to the
defendant and lowers the defendant's previously calculated Guidelines range. For the
reasons set forth herein, the government does not object to a limited resentencing.
                                         Background

              On May 20,2005,the instant indictment(the "Indictment") was filed against
the defendant, who was then in the ciistody ofthe Bureau ofPrison in connection with a
related criminal case in the Southern District ofFlorida. (EOF No. 1; Revised Presentence
Inve^gation Report("PSR^'^JfTf 10,34,51). The defendant was transferred to New York,by
wnt,(pn November 1,200^^PSR H 51). The defendant made his initial appearance in
EDNY oh Februarv 25,2008yand pleaded guilty on the same date to conspiring to import
cocaine into the United States, in violation of21 U.S.C. § 963, pursuant to an agreement with
the government. (ECF No. 5).

              At the time ofthe defendant's sentencing/mi February 9^^iQ the applicable
Guidelines prescribed his base offense level at 38 becaus^lirwas accountable for the
importation ofat least 150 kilograms ofcocaine from Haiti. (PSR ^ 14). The defendant
received a two-level enhancement for his role in the offense, pursuant to U.S.S.G. §
3B1.1(c), and a three level reduction for acceptance ofresponsibility. (PSR 17,20).
 Case 1:05-cr-00400-ERK Document
 Case l:05-cr-00400-ERK Document 34
                                 59 Filed
                                    Filed 06/10/19
                                          12/10/20 Page
                                                   Page 1
                                                        4 of
                                                          of 2
                                                             6 PagelD
                                                               PageID #:
                                                                      #: 135
                                                                         260

                                                  U.S. Department of Justice


                                                   United States Attorney
                                                  Eastern District ofNew York
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York II201


                                                  June 10,2019
By EOF


Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                     United States v. Serge Edouard
                     Criminal Docket No. 05-0400(ERK^

Dear Judge Korman:

               I am writing to clarify the position ofthe government with respect to
Defendant's Motion to Correct Clerical EiTor Regarding Sentence to Accurately Provide
Credit for Time Served ("Def. Mot"),filed on September 19, 2018. (ECF No. 27). The
defendant has specifically requested that his judgment be amended to account for time served
in the custody of the Bureau of Prisons("BOP")in connection with a criminal prosecution in
the Southern District of Florida("SDFL"), while the instant case was pending in the Eastern
District of New York("EDNY").

               In a letter to the court, dated March 4, 2019, the government respectfully
requested that the defendant's motion be denied. The defendant filed a reply on May 31,
2019, and cited two cases - Alcantara v. Hollingsworth. 186 F. Supp. 3d 332(D.N.J. 2016)
and Walton v. Mave. No. 11-0844, WL 3423361 (W.D. Tex. 2011)-to support his argument
that defendant is entitled to credit for time spent in custody in SDFL while awaiting trial in
^DNY. rSee ECFTTo. 33)r^he government agrees that those two"cascs supporTthg
>defendant^argument ar^ present factually similar scenarios to the one presented here^^^
howeveFneither are bhi3ihg"prec^en7and no simil^ holdingsliave been identitied ^mhin
the Second Circuit. The legal analysis and cases cited in the government's response of
March 4, 2019, are therefore still applicable, and it remains the position of the government
that defendant's motion should be denied.

                Moreover, in the cases cited by the defendant in his reply of May 31, 2019,the
district courts each considered and granted a habeas petition that had been filed pursuant to
28 U.S.C. § 2241, in the district where each petitioner was imprisoned. See Alcantara v.
Hollingsworth, 186 F. Supp. 3d 332(D.N.J. 2016) and Walton v. Mave, No. 11-0844, WL
3423361 (W.D. Tex. 2011). The defendant here is seeking relief under Rule 36.
               Case 1:05-cr-00400-ERK Document 59 Filed 12/10/20 Page 5 of 6 PageID #: 261



V4ovW    Corrcc\;tov-|i
        \Sdo
                                                     IN C'-ERK'S OFFICE
                                                 ;S r •--' CT COURT E.D.N.Y.
                                                                                             1^©iOWi
                                                     DEC 1 0 2020 *                              liu   D:C 1 0 2020
                                                                                                                      1
                                                                                             1
                                                 Lrx^ Ki_YM OFFICE
                                                                                             jPRO SE OFFiCE


                                         VIoWoRkUW £b\M«\rf^


                                                            ^Adhr-^Kf Plf]\fi ^
                                                         feTODl,«-Li^ H.^                                      f
Case 1:05-cr-00400-ERK Document 59 Filed 12/10/20 Page 6 of 6 PageID #: 262
